Petition for Writ of Mandamus Denied and Memorandum Opinion filed July
10, 2018.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-18-00536-CV



                               IN RE A.B., Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               309th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2017-76908

                         MEMORANDUM OPINION

      On July 2, 2018, relator A.B. filed a petition for writ of mandamus in this
court. See Tex. Gov’t Code Ann. § 22.221 (West Supp. 2017); see also Tex. R. App.
P. 52. In the petition, relator asks this court to compel the Honorable Sheri Y. Dean,
judge of the 309th District Court of Harris County, to set aside the June 13, 2018
temporary restraining order and June 27, 2018 order granting the motion to extend
the temporary restraining order, signed by the Honorable Judge Beverly B. Malazzo,
associate judge of the 309th District Court of Harris County.

      Relator has not shown that she is entitled to mandamus relief. Accordingly,
we deny relator’s petition for writ of mandamus. We also deny relator’s motion for
temporary relief.


                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Jamison and Jewell.




                                         2